Citation Nr: 0834080	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, claimed as post traumatic stress disorder 
(PTSD).

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for Parkinsonism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.	Competent medical evidence does not show a current 
diagnosis of a psychiatric disorder, including PTSD.

2.	Hypertension was not identified during service and the 
preponderance of the competent evidence is against finding 
that the veteran's current hypertension is causally 
related to his military service.

3.	Parkinsonism was not identified during service and the 
preponderance of the competent evidence is against finding 
that the veteran's current Parkinsonism is causally 
related to his military service.


CONCLUSION OF LAW

1.	A psychiatric disorder, claimed as PTSD, was not incurred 
or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.	Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007). 

3.	Parkinsonism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this case, the veteran 
received notice of the VCAA in April 2005, July 2005, August 
2005 and October 2005 letters.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
an attachment to a March 2006 letter concerning the decision 
review officer process. 

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, private medical records, the results of VA medical 
examinations, and statements from the veteran.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.

Service connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Psychiatric Disorder Claim

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran has not been diagnosed with PTSD, therefore 38 
C.F.R. § 3.304(f) does not apply.  Furthermore, with respect 
to Hickson element (1), the veteran has not been diagnosed 
with any psychiatric disorder.  In order for a claimant to be 
granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Brammer, 3 Vet. App. 223, 
225 (1992) (service connection is limited to cases wherein 
the service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability).  Specifically, the September 2005 VA 
medical examiner noted:

[T]here is no indication of a psychological 
diagnosis at this time or per his history.  He does 
not meet the criteria for social and occupational 
functional impairment, and is not endorsing 
symptoms that would otherwise indicate a diagnosis.  
Therefore, there is no major psychological or 
cognitive impairment in his ability to maintain 
daily functioning.

Similarly, a private medical examination conducted by Dr. 
H.E.B. in December 2005 found no psychiatric disorder.  
Specifically, the private examiner found that the veteran 
"has no residual psychiatric overlays as I can determine."  
Absent a confirmed diagnosis of a psychiatric disorder, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Hypertension Claim

As stated above, the first Hickson element requires a 
diagnosis of a current disability.  In this case, private 
medical records from November 2003 show a diagnosis of 
hypertension.  The September 2005 VA examination confirms 
this diagnosis.  Therefore, Hickson element (1) is satisfied.

The veteran was first diagnosed with hypertension more than 
three decades after he left the service, therefore service 
connection cannot be presumed.  Cf. 38 C.F.R. § 3.307.

The second Hickson element requires evidence of an in-service 
incurrence or aggravation of a disease or an in-service 
injury.  Under Diagnostic Code (DC) 7101, note 1, the term 
"hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104.  Service 
treatment records do not include a diagnosis of hypertension 
or any blood pressure readings that would indicate 
hypertension.  At the time of his separation examination, the 
veteran's diastolic blood pressure was 70 and his systolic 
blood pressure was 120, both of which fall short of the 
minimums for either type of hypertension.  The evidence does 
not show in-service incurrence or aggravation of 
hypertension.  It therefore fails to meet the requirements of 
Hickson element (2) and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for hypertension.  The benefit sought on 
appeal is accordingly denied.

Parkinsonism Claim

The veteran was diagnosed with Parkinson's disease in January 
2004, thereby satisfying Hickson element (1).

As mentioned above, the second Hickson element requires 
evidence of an in-service incurrence or aggravation of a 
disease or an in-service injury.  Service treatment records, 
including the veteran's separation examination, do not show a 
diagnosis of Parkinsonism.  The veteran's first diagnosis of 
Parkinsonism was in 2004, more than three decades after he 
left service.  At the time of his separation examination, no 
neurologic abnormalities were noted.  Since the evidence does 
not show in-service incurrence or aggravation of 
Parkinsonism, the requirements of Hickson element (2) are not 
met and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for Parkinsonism.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Parkinsonism is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


